NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30182

                Plaintiff-Appellee,             D.C. No. 2:03-cr-00073-BLW-1

 v.

ROBERT LEON MERTENS,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Robert Leon Mertens appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. “[W]e review § 3582(c)(1) sentence

reduction decisions for abuse of discretion,” United States v. Aruda, 993 F.3d 797,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
799 (9th Cir. 2021), and we affirm.

      Mertens was sentenced in 2004 to 444 months’ imprisonment for

convictions including distribution of and possession with intent to distribute

controlled substances, firearm possession, and money laundering. Since that time,

he has filed two successful motions for a sentence reduction, resulting in a

sentence of 314 months. In the instant motion, Mertens sought a further reduction,

citing his ongoing rehabilitative efforts and changing societal attitudes regarding

marijuana.

      Contrary to Mertens’s contention, the record shows that the court considered

his arguments and evidence showing that his rehabilitative efforts continued even

after his two successful sentence reduction motions. The court did not abuse its

discretion by concluding that those additional efforts, in addition to changing

societal attitudes about marijuana, did not warrant a third sentence reduction. See

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or not supported

by the record).

      Mertens’s “Motion for a Notice to the Court and Request for a Hearing” is

denied.

      AFFIRMED.




                                           2                                     20-30182